Citation Nr: 9925912	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  99-03 784A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred in connection with the veteran's care at Chippenham 
Medical Center (CMC) on March 25 and March 26, 1997.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to November 
1953.  She died in October 1997, and the appellant is her 
putative daughter.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 
decision by the VA Medical Center (VAMC) in Richmond, 
Virginia.


REMAND

If VA facilities are not capable of furnishing necessary 
hospital care or medical services, VA may, under certain 
circumstances, contract with a non-VA facility in order to 
provide the required care.  38 U.S.C.A. §§ 1703, 1710 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 17.52, 17.53 (1998).  Non-VA 
care may be paid for by VA if VA authorizes the care in 
advance pursuant to 38 C.F.R. § 17.54 (1998).  That section 
provides, in pertinent part, that:

	The admission of a veteran to a non-[VA] hospital 
at [VA] expense must be authorized in advance.  In 
the case of an emergency which existed at the time 
of admission, an authorization may be deemed a 
prior authorization if an application, whether 
formal or informal, by telephone, telegraph or 
other communication, made by the veteran or by 
others in his or her behalf is dispatched to the 
[VA] . . . within 72 hours after the hour of 
admission . . . .

In the present case, the appellant says that the veteran 
became ill on March 25, 1997, and that a local rescue squad 
was contacted for assistance and transportation to the VAMC 
in Richmond, Virginia.  The appellant says that while en 
route to the VAMC, however, the ambulance crew was notified 
that the VAMC's emergency room was full, and that the veteran 
would therefore have to be diverted to another facility, such 
as CMC.  The appellant says that, once at CMC, the veteran 
requested transfer to the VAMC, but her request was declined.  
The appellant further maintains that when the VAMC was 
contacted on the night of the veteran's admission to CMC, and 
the situation was explained, a VA employee indicated that the 
VAMC's emergency room was indeed full, and that VA "would 
take care of the bill and that all she needed to do was 
submit the bill for payment with the required forms."

It appears from a statement of the case (SOC), dated in 
February 1999, that the VAMC concluded that VA was without 
authority to authorize, or contract for, the services in 
question because the veteran did not have any service-
connected disabilities.  Consequently, the VAMC treated the 
appellant's claim as a claim for payment or reimbursement of 
unauthorized medical expenses pursuant to 38 U.S.C.A. § 1728 
(West 1991) and 38 C.F.R. § 17.120 (1998).

The Board disagrees with the VAMC's analysis.  The applicable 
law clearly indicates that VA may contract with non-VA 
facilities in order to furnish "[h]ospital care for women 
veterans."  38 U.S.C.A. § 1703(a)(4) (West 1991); 38 C.F.R. 
§ 17.52(a)(4) (1998).  Consequently, in a case such as this, 
due consideration needs to be given to whether the services 
in question were, in fact, authorized by VA.

Because the VAMC concluded that VA was not empowered to 
contract for the treatment in question, it did not undertake 
evidentiary development on the underlying question of whether 
VA authorized payment for private services.  This needs to be 
accomplished.  Consequently, a remand is required.  On 
remand, the VAMC should undertake reasonable efforts to 
ascertain whether the veteran's treatment at CMC was 
authorized by VA, to include obtaining copies of any relevant 
admissions or emergency room logs which might contain 
information pertinent to the question of VA authorization.  
38 C.F.R. § 19.9 (1998).

Consideration should also be given to whether the appellant 
is a proper claimant for VA purposes.  Although the record 
shows that the appellant is prosecuting this appeal as the 
veteran's surviving daughter, the record does not contain a 
birth certificate or other documentation which clearly 
establishes the appellant's relationship to the veteran.  
Neither has any evidence been received to show that the 
appellant paid expenses associated with the veteran's 
treatment at CMC, that she was the veteran's guardian, or 
that she is functioning as the administrator or executrix of 
the veteran's estate.  See, e g., 38 C.F.R. § 17.123 (1998).  
On remand, the VAMC should notify the appellant of the need 
to provide this sort of evidence in order to establish that 
she is a proper claimant for VA purposes.

Finally, the Board notes that consideration should be given 
to whether the veteran had mandatory eligibility for VA 
hospital care under 38 U.S.C.A. § 1710(a)(2)(G) (West Supp. 
1999), inasmuch as the appellant has indicated that, during 
the time in question, the veteran "was out of work due to 
disability and did not have any medical insurance."  Under 
section 1710, VA is required to furnish necessary hospital 
care and medical services to any veteran "who is unable to 
defray the expenses of necessary care," as determined under 
38 U.S.C.A. § 1722(a), "to the extent and in the amount 
provided in advance in Appropriations Acts for such 
purposes."  38 U.S.C.A. § 1710(a)(2)(G) and (a)(4) (West 
Supp. 1999).  See also 38 U.S.C.A. § 1705(a)(5) (West Supp. 
1999); VAOPGCPREC 11-98 (Sept. 17, 1998); O.G.C. Advisory 
Opinion 34-92 (Sept. 22, 1992).  Therefore, on remand, the 
VAMC should undertake development to whether the veteran 
satisfied the requirements of 38 U.S.C.A. § 1722(a) during 
the time frame in question.

For the reasons stated, this case is REMANDED to the VAMC for 
the following actions:

1.  The VAMC should contact the 
appellant and notify her that she needs 
to submit evidence demonstrating that 
she is a proper VA claimant.  She should 
be asked to provide a birth certificate 
reflecting her relationship to the 
veteran; copies of any receipts or 
canceled checks which show that she paid 
expenses associated with the veteran's 
care at CMC; and any documents which 
might demonstrate that she was the 
veteran's guardian, or is the 
administrator or executrix of the 
veteran's estate.  The appellant should 
be given a reasonable opportunity to 
respond to the VAMC's communications, 
and any additional evidence received 
should be associated with the file.

2.  The RO should ask the appellant to 
provide the RO with information 
regarding the veteran's income and 
expenses during 1996 and 1997, and 
whether the veteran was eligible in 
March 1997 to receive medical assistance 
under a state plan approved under title 
XIX of the Social Security Act.  See 
38 U.S.C.A. § 1722(a) (West Supp. 1999).  
To the extent feasible, the VAMC should 
assist the appellant in obtaining this 
information following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  The 
appellant should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the file.

3.  The VAMC should undertake reasonable 
efforts to ascertain whether the 
veteran's admission to CMC was 
authorized by VA.  These efforts should 
include, but need not be limited to, 
obtaining copies of any relevant 
admissions or emergency room logs which 
might contain information pertinent to 
the question of VA authorization.  The 
materials obtained should be associated 
with the file.

4.  The VAMC should thereafter take 
adjudicatory action on the claim of 
entitlement to payment or reimbursement 
of medical expenses incurred in 
connection with the veteran's care at 
Chippenham Medical Center (CMC) on 
March 25 and March 26, 1997.  In so 
doing, the VAMC should specifically 
address (1) whether the appellant is a 
proper VA claimant, (2) whether the 
veteran's admission to CMC was 
authorized by VA, and (3) whether the 
veteran had mandatory eligibility for VA 
hospital care under 38 U.S.C.A. 
§ 1710(a)(2)(G).

If the benefit sought is denied, a supplemental SOC (SSOC) 
should be issued.  After the appellant has been given an 
opportunity to respond to the SSOC, the veteran's file should 
be returned to this Board for further appellate review.  No 
action is required by the appellant until she receives 
further notice, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


